ROANNE L. MANN                                                   DATE:       September 13, 2019
UNITED STATES MAGISTRATE JUDGE                                   START:      12:00 p.m.
                                                                 END:        1:30 p.m.

DOCKET NO:              15-CV-6360 (MKB)
CASE:                   LPD New York, LLC v. Adidas America, Inc. et al.

G INITIAL CONFERENCE                                    G     OTHER/ORDER TO SHOW CAUSE
G DISCOVERY CONFERENCE                                  G     FINAL/PRETRIAL CONFERENCE
G SETTLEMENT CONFERENCE                                 G     TELEPHONE CONFERENCE
x MOTION HEARING                                        G     INFANT COMPROMISE HEARING

PLAINTIFF                                                                                ATTORNEY
                                                       Nathan Williams




DEFENDANT                                                                                ATTORNEY
                                                       Robert Potter

                                                       Forrest Flemming



LIMITED FACT DISCOVERY ON COUNTERCLAIMS TO BE COMPLETED BY OCT. 25, 2019

G    NEXT _______________________ CONFERENCE SCHEDULED FOR__________________
G    JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY _____________________________
G    PL. TO SERVE DEF. BY:____________    DEF. TO SERVE PL. BY:_______________

RULINGS:      PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

        For the reasons and to the extent described on the record, the Court grants in part and denies in
part LPD’s motion to reopen discovery on adidas’s counterclaims (DE #158), adidas’s motion for a
protective order (DE #162), and LPD’s motion to compel (DE #163), and denies the parties’ cross-
motions for sanctions (DE #171). Among other things, the Court concludes that LPD is entitled to
limited discovery on its naked licensing defense, but rejects LPD’s demands for broad and burdensome
discovery.

        The Court reopens fact discovery on adidas’s counterclaims for a limited period and limited
purposes, to allow the parties to complete the outstanding discovery approved by and not stricken by the
Court. Plaintiff may conduct the depositions of: Jarrett Mann, who was previously served with a
subpoena but did not make himself available for deposition before the previous discovery deadline; Sarah
Vanderhoff, to complete in 90 minutes, in Portland, Oregon, the Rule 30(b)(6) deposition of her; and
Rule 30(b)(6) witnesses on the following Topics for Deposition: #1, #6, #7, #14 and #16; the latter four
topics are limited to guidelines and policies since 2012 related to quality-controls and/or consumer
complaints arising out of the use of adidas trademarks by third parties in the U.S. on goods manufactured
by those third parties. The aforesaid principles also apply to LPD’s Requests for Production and
Interrogatories.

      The Court denies without prejudice LPD’s request to depose Lawrence Norman and strikes the
document demands contained in LPD’s Rule 30(b)(6) deposition notices.
